Citation Nr: 1541224	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  05-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

(The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to increased ratings for bronchial asthma, coronary artery disease (CAD), and hypertension are the subjects of separate decisions by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran has active service from April 1973 to May 1976. 

While the Board, in its November 2011 remand, reported that this matter was before it on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a TDIU, the Board now finds that the matter is indeed before it on appeal from a September 2003 rating decision of a RO which denied entitlement to a TDIU. The Veteran submitted a July 2004 Notice of Disagreement (NOD), not acknowledged by the Agency of Original Jurisdiction (AOJ) with a Statement of the Case (SOC) until January 2014, after the Board's November 2011 remand directing it to do so. The Veteran perfected her claim of entitlement to a TDIU by a February 2014 Substantive Appeal. 

As to the issue of entitlement to a TDIU, the Veteran testified before the undersigned Veterans Law Judge (VLJ), G.S., seated at the RO in Chicago, Illinois in September 2010; and in May 2014, via videoconference, before the undersigned VLJ, S.K., seated at the Board's Central Office in Washington, D.C.. Transcripts of the hearings have been associated with the claims file. The law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal. If two hearings are held before different VLJ on the same issues, then the matters must be decided by a three-member panel of VLJs. 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2014). A Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. See Arneson v. Shinseki, 24 Vet. App. 379 (2012). In a November 2014 letter, the Board informed the Veteran of such and the Veteran, in a January 2015 response, declined to be heard by a third VLJ. The issue of entitlement to a TDIU was not discussed at the time of the Veteran's April 2010 Board hearing.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2014). If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him or her incapable of substantial gainful employment. 38 C.F.R. § 4.16(a) (2014). 

In the present case, service connection is in effect for bronchial asthma, rated as 30 percent disabling; migraine headaches associated with hypertension, rated as 30 percent disabling; degenerative joint disease of the left foot and ankle, rated as 20 percent disabling; CAD associated with hypertension, rated as 30 percent disabling; hypertension, rated as 10 percent disabling; and major depressive disorder, rated as noncompensably disabling. The combined rating is 80 percent. However, for the purpose of establishing the existence of one disability rated as 40 percent disabling or higher, disabilities of common etiology will be considered one disability. 38 C.F.R. § 4.16(a). If the Board were thus to consider the Veteran's hypertension and associated migraines and CAD as disabilities of a common etiology, such results in a 60 percent rating under the combined rating table. 38 C.F.R. § 4.25 (2014). As the Veteran has one service-connected disability, considering common etiology, rated at least 40 percent disabling and a combined rating of 70 percent or higher, she meets the schedular requirement under 38 C.F.R. § 4.16(a).
As discussed on the title page herein, the issue of entitlement to service connection for PTSD is the subject of a separate Board decision. It is possible that service connection may be granted for PTSD and an assessment of the functional impairment of such will serve as relevant evidence in any adjudication of a TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

The Board finds that additional development as to the issue of entitlement to a TDIU is required. First, a letter of record dated in October 2007 indicates that the Veteran was denied services by the VA vocational rehabilitation program, as it was determined that her success in an employment-related goal was not reasonably feasible, and some VA treatment records discuss her VA educational therapy. However, her VA vocational rehabilitation folder is not associated with the claims file. On remand, the AOJ should obtain and associate such, as well as her updated VA treatment records, with the claims file.

Also, the Veteran submitted a number of VA Forms 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, during the course of the appeal. It does not appear that the AOJ obtained resultant employment information from the Veteran's former employers, including her last employer, a VA facility. On remand, the AOJ should seek, if possible, considering that the Veteran's last employment ended in 1978, any employment information using VA Forms 21-4192, Request for Employment Information in Connection with Claim for Benefits. 

Further, the Board finds a discrepancy in the evidence submitted during the course of the appeal as to the Veteran's employability. Specifically, on VA examinations, the examiners generally found that the Veteran was able to do seated or desk-work. However, review of the Veteran's testimony at her Board hearings, her statements made to treatment providers and examiners, the statements of her family members, and letters from the Veteran's VA treatment providers, describe the Veteran as barely able to complete the activities of daily living. 

It appears that the Veteran requires the help of a certified nursing assistant for bathing, medication management, and laundry; and the assistance of her daughter and other family members for cooking, cleaning, occasional bathing and dressing, and household chores. The Veteran has asserted that she uses a social services program or family members for transportation to VA medical appointment and that she does not drive; and that she is unable to be at home alone due to her fall risk. She uses a wheelchair and is unable to stand or walk for any appreciable amount of time. Thus, on remand, the AOJ should obtain a VA opinion that specifically speaks to the Veteran's limitations in daily living and significantly, her mobility and ability to travel to and from employment, as well as the functional limitations related specifically to her service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's complete VA vocational rehabilitation folder, as well as the Veteran's VA treatment records dated from September 2013 to the present, maintained by the VA Medical Center (VAMC) in Chicago, Illinois. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records

2. Forward VA Forms 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employers listed on her VA Forms 21-8940 submitted during the course of the appeal. If a negative response is received from any party, the Veteran must be duly notified and provided an opportunity to submit such records. 

3. Then, forward the claims file to a VA examiner to obtain an opinion that resolves the discrepancy between the VA examiners' findings dated over the course of the appeal indicating that the Veteran is able to do seated or desk-work, with the lay and clinical evidence of record indicating that the Veteran's ability to complete the activities of daily living and her mobility, including transportation, is severely limited. The examiner should provide an opinion that describes and discusses the clinical findings and resultant functional limitations related to the Veteran's service-connected disabilities. The examiner may consider and discuss previous work experience and education, but not the Veteran's age or impairment caused by nonservice-connected disabilities.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

4. Then, after ensuring any other necessary development has been completed; and after adjudication and assignment of an initial rating for PTSD, if granted service connection, readjudicate the Veteran's claim of entitlement to a TDIU, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________
S. L. Kennedy
Veterans Law Judge, 
Board of Veterans' Appeals


__________________
George R. Senyk
Veterans Law Judge, 
Board of Veterans' Appeals



___________________________
John Z. Jones
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




